UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6031


SAMUEL R. JACKSON,

                Plaintiff - Appellant,

          v.

NURSE MARLA MAGANA; DR. ROBERT OWENS; DR. ELIZABETH BYRD,

                Defendants - Appellees,

          and

SUPERINTENDENT DENNIS DANIELS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03295-FL)


Submitted: July 20, 2016                    Decided:   August 2, 2016


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Samuel R. Jackson, Appellant Pro Se. Joseph Finarelli, Special
Deputy Attorney General, Raleigh, North Carolina; Kelly Street
Brown, Elizabeth Pharr McCullough, YOUNG MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Samuel     R.     Jackson     appeals      the     district        court’s       order

denying    relief      on   his   42   U.S.C.    § 1983        (2012)     complaint      and

several related orders.                We dismiss this appeal for lack of

jurisdiction to the extent it challenges the denial of Jackson’s

request    for   a     temporary    restraining        order.          See    Virginia    v.

Tenneco, Inc., 538 F.2d 1026, 1029–30 (4th Cir. 1976) (observing

that orders granting or denying temporary restraining order are

not   generally       appealable).        With    respect         to   Jackson’s       other

claims,    we    have    reviewed      the    record     and      find   no    reversible

error; thus, we affirm the district court’s orders as to these

claims for the reasons stated by the district court.                           Jackson v.

Magana,    No.    5:13-ct-03295-FL           (E.D.N.C.      Nov.       24,    2015).     We

dispense    with       oral   argument        because       the     facts      and     legal

contentions      are    adequately      presented      in    the       materials     before

this court and argument would not aid the decisional process.



                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                             3